DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 02/12/2021.

	Claims 1-9 and 11-20 are pending.

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/25/2020.

Claims 1-9 and 11 are subject of this office action.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2719376 (EP ‘376, of record) combined with EP 2975078 (EP ‘078, of record), Berner et al. (US 2012/0077878, of record), and the article by Fukuda et al. (“Floating hot-melt extruded tablets for gastroretentive controlled drug release system”, currently provided).

Applicant Claims 
Claim 1 is directed to a dosage form comprising:
a)	at least one functionalized calcium carbonate-comprising material which is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors, wherein the carbon dioxide is formed in situ by the H3O+ ion donors treatment and/or is supplied from an external source, and
b)	at least one hot melt extruded polymer resin, wherein the at least one functionalized calcium carbonate-comprising material is dispersed in the at least one hot melt extruded polymer resin and the weight ratio of functionalized calcium carbonate-comprising material to hot melt extruded polymer resin ranges from 95:5 to 5:95;
wherein the dosage form is in form of powder.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
EP ‘376 teaches gastroretentive drug formulation comprising functionalized natural or synthetic calcium carbonate-comprising mineral and/or synthetic calcium carbonate, at least one pharmaceutically active or inactive ingredient, and formulating aid (abstract; ¶¶ 0020, 0022). The functionalized natural and/or synthetic calcium carbonate can be prepared from either natural ground calcium carbonate comprising 3O+ ion (¶¶ 0022, 0043-0049). The source of natural calcium carbonate for preparing the functionalized calcium carbonate (FCC) is selected from the group of marble, calcite, chalk, limestone and dolomite and/or mixtures thereof (¶ 0025). The precipitated calcium carbonate (PCC) comprising aragonitic, vateriticor calcitic mineralogical crystals forms, especially prismatic, rhombohedral or scalenohedral PCC or mixtures thereof (¶ 0026). Suitable amount of the functionalized natural or synthetic calcium carbonate comprising mineral are in the range of 30 wt% to 95 wt% based on the total amount of the composition (¶ 0023). Formulating aid includes polyethylene and polypropylene polymers in amount of 1-60 w%. (¶¶ 0059-0061). The formulation further comprises lubricant (¶ 0069). The functionalized natural or synthetic calcium carbonate has a BET specific surface area of from 5 m2/g to 200 m2/g, preferably 20 m2/g to 150 m2/g, more preferably 40 m2/g to 100 m2/g, measured using nitrogen and the BET method according to ISO 9277. Furthermore, it is preferred that the functionalized natural or synthetic calcium carbonate has a weight median grain diameter of from 0.1 to 50 µm (¶¶ 0052, 0053, 0083, 0084). The gastroretentive formulation can be tablet, 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While EP ‘376 teaches the claimed polymers in the dosage form, e.g. polyethylene and polypropylene, the reference however does not explicitly teach hot melt extruded polymers as claimed by claim 1. However, the hot melt extrusion is directed to method of making the claimed composition that does not impart patentability to composition claims. Nevertheless, for completeness of record, the examiner is citing EP ‘078 and Berner reference.
While EP ‘376 teaches granules to form tablet or minitablet or pellet, etc., the reference however does not teach powder as claimed by claim 1. 
EP ‘078 teaches the instantly claimed composition useful for porous breathable films and medical products and drug delivery devices, and suggests pellets and granules, all can be produced by hot melt extrusion process. EP ‘078 teaches breathable film comprising at least one thermoplastic polymer and a surface-treated filler material product. The surface treated filler material product comprises calcium carbonate-comprising filler material having weight median particle size of d50 in the range from 0.1-7 µm, and a specific surface area (BET) from 0.5 to 150 m2/g, as measured using nitrogen and the BET method according to ISO 9277 (abstract; ¶¶ 0029-0031). The calcium carbonate filler material is either naturally occurring calcium carbonate mined from marble or chalk, or precipitated calcium carbonate, e.g. selected from aragonitic, or vatritic crystal form. Modified calcium carbonate may feature internal 
	Berner teaches gastric retentive dosage form produced by hot melt extruding process. The hot melt extrusion facilitates the production of composition with excellent homogeneity. Polymers used in the hot melt extrusion process include polyethylene and poly-lactic acid polymers (abstract; ¶¶ 0116, 0117). Berner teaches forming a tablet from a powder by compression (¶¶ 00136-00140).
Fukuda teaches forming a gastroretentive tablet from hot melt extruded powder comprising a drug and polymer. The powder is compressed into tablet. The tablet is floating tablet and stable on storage for 3 month even at temperature higher from the 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising functionalized calcium carbonate-comprising material and polymer including polyethylene as taught by EP ‘376, and use hot melt extrusion to produce the composition as taught by any of EP ‘078 or Berner. One would have been motivated to do so because EP ‘078 teaches suitability of such method for producing porous film and granules useful in medical products and drug delivery devices, and because Berner teaches hot melt extrusion facilitates the production of composition with excellent homogeneity. One would reasonably expect formulating composition comprising functionalized calcium carbonate-comprising material and polymer including polyethylene produced by hot melt extrusion process wherein the composition is useful to produce drug delivery devices including pellets and granules with excellent homogeneity. 
Further, one having ordinary skill in the art would have produced the dosage form taught by EP ‘376 in a form of powder as taught by Berner and Fukuda because both references teaches suitability of the melt extruded powder for further compression into tablet, and further Fukuda teaches controlled release of the contained drug from gastroretentive dosage form while being stable for long period. 
2 and H3O+ as claimed by claim 1, while this limitation is directed to a process of making the calcium carbonate that impart no patentability to product claim, nevertheless, both EP ‘376 and EP ‘078 teach the claimed process. 
Regarding the ratio of the calcium carbonate to the polymer as claimed by claim 1, both EP ‘376 and EP ‘078 teach amounts of each agent the forms ratios falling within the claimed ratios. 
	Regarding the origin of natural and precipitated calcium carbonate as claimed by claim 2, both EP ‘376 and EP ‘078 teach the source of natural from marble or chalk and disclosed precipitated aragonitic, or vatritic crystal form of calcium carbonate.
Regarding the properties of the calcium carbonate as claimed by claim 3, both EP ‘376 and EP ‘078 teach the claimed BET and the claimed grain diameter of d50.
Regarding the polymers claimed by claim 4, both EP ‘376 and EP ‘078 teach polyethylene and polypropylene, and Berner teaches polyethylene and poly-lactic acid polymer.
Regarding active agent as claimed by claims 5 and 6, all the cited references teach active agent.
Regarding claim 7 that calcium carbonate equally distributed within the polymer, EP ‘078 teaches filler homogenously distributed within the polymer, and Berner teaches homogeneity of the hot melt extruded composition.
Regarding excipients claimed by claim 8, both EP ‘376 and EP ‘078 teach at least lubricants, and EP ‘078 teaches stabilizers.
Regarding forms of the dosage form as claimed by claim 9 by compressing the 
Regarding uses of the dosage form as claimed by claim 11, EP ‘376 teaches pharmaceutical composition and EP ‘078 teaches drug delivery devices, personal care and hygiene products. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 02/21/2021 have been fully considered but they are not persuasive. 
The Rejection of Claims Under § 103
Applicants argue that currently amended claim 1 recite that “dosage form is in form of a powder.” Gagne (EP ‘376) referenced to powder only concerns how the calcium carbonate can be kept ([0051]). Gagne does not teach a dosage form in the form of a powder. Neither Rentsch (EP ‘078) nor Berner remedy the deficiencies of Gagne. The Office merely relies on Rentsch and/or Berner for their alleged teaching of hot melt extruded polymers. Hence none of Gagne, Rentsch and Berner teach or suggest the presently claimed dosage form in the form of a powder.

In response to this argument, it is argued that while EP ‘376 is not teaching powder dosage form, both Berner and Fukuda teach powder formulation that can be compressed into tablet as what applicants had done. EP ‘’078 relied upon for teaching hot melt extrusion of composition comprising functionalized calcium carbonate, and Berner is relied upon for teaching hot melt extrusion and the production of powder formulation that can be compressed into a tablet. Fukuda also teaches hot melt extruded formulation resulting into powder that can be compressed into tablet. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./